
	

114 HR 4764 IH: Puppies Assisting Wounded Servicemembers (PAWS) Act of 2016
U.S. House of Representatives
2016-03-16
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		I
		114th CONGRESS
		2d Session
		H. R. 4764
		IN THE HOUSE OF REPRESENTATIVES
		
			March 16, 2016
			Mr. DeSantis (for himself, Mr. Rooney of Florida, Mr. Rothfus, Ms. Stefanik, Mr. Nugent, Mr. Weber of Texas, Mrs. Ellmers of North Carolina, Mr. Meadows, Mr. Byrne, Mr. Bishop of Michigan, Mr. Flores, Ms. McSally, Mr. Jolly, Mr. Johnson of Georgia, Mr. Salmon, Ms. Gabbard, and Ms. Sinema) introduced the following bill; which was referred to the Committee on Veterans’ Affairs
		
		A BILL
		To direct the Secretary of Veterans Affairs to carry out a pilot program to provide service dogs to
			 certain veterans with severe post-traumatic stress disorder.
	
	
 1.Short titleThis Act may be cited as the Puppies Assisting Wounded Servicemembers (PAWS) Act of 2016.2.FindingsCongress makes the following findings: (1)An estimated 14 percent of members of the Armed Forces returning from active duty service in support of Operation Iraqi Freedom or Operation Enduring Freedom suffer from post-traumatic stress disorder.
 (2)The resulting hyperstimulation of the fight-flight-freeze response associated with post-traumatic stress disorder poses a threat to the successful societal reintegration of such members of the Armed Forces.
 (3)Animals such as dogs can buffer this stress response when humans fail to provide social support. (4)Interaction with dogs has been shown to modulate symptoms of post-traumatic stress disorder, such as anxiety, including fear response and hyperarousal, interpersonal difficulties, social isolation, physical pain, and sleep disturbances.
			3.Pilot program on Department of Veterans Affairs provision of service dogs to certain veterans with
			 severe post-traumatic stress disorder
 (a)In generalThe Secretary of Veterans Affairs, acting through the Office of Patient Centered Care and Cultural Transformation, shall carry out a pilot program under which the Secretary shall provide to eligible veterans with service dogs. The provision of a service dog under the pilot program shall be done in addition to other types of treatment provided for post-traumatic stress disorder and shall not replace established treatment modalities. The Secretary of Veterans Affairs shall furnish veterinary health insurance for each dog provided under the pilot program.
			(b)Eligibility
 (1)Initial eligibilityTo be eligible for a service dog under the pilot program a veteran shall— (A)be diagnosed with post-traumatic stress disorder rated at a severity level of three or four on the Clinician-Administered PTSD Scale for DSM–5 (CAPS–5);
 (B)have been treated and have completed an established evidence-based treatment and remain significantly symptomatic, as evidenced by the Global Assessment of Functioning or a similar clinical metric;
 (C)have served on active duty in the Armed Forces on or after September 11, 2001; and (D)have not experienced satisfactory improvement in post-traumatic stress disorder symptoms after being treated with established evidence-based therapies.
 (2)Ongoing eligibilityTo remain eligible to receive canine health insurance furnished by the Department of Veterans Affairs, a veteran shall see a physician who is a primary care provider or mental health care provider at a Department of Veterans Affairs medical facility at least quarterly.
				(c)Contract authority
 (1)In generalIn carrying out the pilot program under this section, the Secretary shall enter into such contracts as may be necessary for the procurement and training of service dogs with appropriate providers that are certified by Assistance Dogs International or a similar organization that—
 (A)on average, provides one-on-one training for each service canine for a minimum of 30 hours over at least 90 days including a wellness verification from a licensed veterinarian;
 (B)provides an in-house residential facility in which service dog recipients stay for a minimum of ten days while receiving at least 30 hours of training with their new service canine;
 (C)ensures all service canines pass the American Kennel Club Canine Good Citizen test prior to permanent placement with a recipient; and
 (D)provides follow-up support service for the life of the service canine. (2)LimitationThe Secretary may not obligate or expend more than $27,000 for the procurement and training of any dog under a contract entered into under this subsection.
 (d)GAO studyNot later than 180 days after the termination of the pilot program under this section, the Comptroller General of the United States shall submit to Congress a report on the pilot program. Such report shall include—
 (1)an evaluation of the effectiveness of the pilot program with respect to— (A)helping veterans with severe post-traumatic stress disorder live normally;
 (B)relevant metrics, including reduction in metrics such as reduction in scores under the post-traumatic stress disorder checklist (PCL), improvement in psychosocial function, and therapeutic compliance;
 (C)lessening the symptoms of post-traumatic stress disorder; and (D)reducing the dependence of participants on prescription narcotics and psychotropic medication; and
 (2)the recommendations of the Comptroller General with respect to the continuation or expansion of the program.
 (e)Authorization of appropriationsThere is authorized to be appropriated for each of fiscal years 2017 through 2022 $10,000,000 to carry out the pilot program under this section.
 (f)OffsetThe amounts otherwise authorized to be appropriated for Department of Veterans Affairs Office of Human Resources and Administration for each of fiscal years 2017 through 2022 shall be reduced by $10,000,000.
 (g)TerminationThe authority to carry out a pilot program under this section shall terminate on the date that is five years after the date of the enactment of this Act.
			
